Citation Nr: 1644472	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder, to include as secondary to a tendon harvest for a service-connected left shoulder disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left elbow disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to an increased rating for a left knee disorder, currently evaluated at 10 percent disabling.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his girlfriend, and his landlord


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2011 and October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board is reopening Issues 1-4 above.  It decides Issue 1 below.  It REMANDS Issues 2-6 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for tinnitus in August 2007.  VA denied the claim in an October 2007 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.
2.  The Veteran filed a claim for service connection for bilateral hearing loss in September 2004.  VA denied the claim in a June 2005 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

3.  The Veteran filed a claim for service connection for a right knee disorder in September 2004.  VA denied the claim in a June 2005 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

4.  The Veteran subsequently filed a claim for service connection for a right knee disorder in August 2007.  VA denied this claim in October 2007 because he did not submit new and material evidence.  He did not appeal this denial, and he did not submit new and material evidence within a year of the rating decision, so this rating decision became final. 

5.  The Veteran filed a claim for service connection for a left elbow disorder in May 1993.  VA denied the claim in a May 1993 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

6.  The Veteran subsequently filed claims for service connection for a left elbow disorder in September 2004 and August 2007.  VA denied these claims in June 2005 and October 2007, respectively, because he did not submit new and material evidence.  He did not appeal these denials, and he did not submit new and material evidence within a year of the rating decision, so these rating decisions became final. 

7.  Since these final denials, the Veteran has submitted evidence which is new and material and raises a reasonable possibility of substantiating the claims for tinnitus, bilateral hearing loss, a right knee disorder, and a left elbow disorder.  

8.  The Veteran's tinnitus onset during his military service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying the claim of service connection for tinnitus is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  New and material evidence since the October 2007 decision has been submitted to allow the reopening of the tinnitus claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The June 2005 rating decision denying the claim of service connection for bilateral hearing loss is final based on the evidence then of record; new and material evidence having been received, the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2004).

5.  The June 2005 rating decision denying the claim of service connection for right knee disability is final based on the evidence then of record; new and material evidence having been received, the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2004).

6.  The October 2007 rating decision denying the claim of service connection for a left elbow disability is final based on the evidence then of record; new and material evidence having been received, the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is reopening and granting the claim of service connection for tinnitus on the basis of new and material evidence.  It is also reopening and remanding the bilateral hearing loss, right knee disorder, and left elbow disorder claims.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 

New and Material Evidence 

The claims for service connection for tinnitus, bilateral hearing loss, a right knee disorder, and a left elbow disorder were previously denied, the prior decisions were not timely appealed, and the Veteran did not submit new and material evidence within a year of the rating decisions.  As such, these ratings decisions became final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denials of these claims, then they must be reopened and the former dispositions reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denials of these claims were in June 2005 (bilateral hearing loss) and October 2007 (tinnitus, right knee, and left elbow), and VA must determine whether new and material evidence has been submitted since these times to reopen them.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The June 2005 rating decision denied the claim for bilateral hearing loss.  VA denied the claim because the Veteran did not submit evidence of hearing loss.  At the time of the denial, the record consisted of the Veteran's service treatment records and VA treatment records.  

The October 2007 rating decision denied the claims for tinnitus, a right knee disorder, and a left elbow disorder.  VA denied the tinnitus claim "because there is no evidence the condition exist[ed]" in the Veteran.  VA denied the elbow and knee claims because the Veteran had not submitted new and material evidence since the prior final denial of these claims.  At the time of the denials, the record consisted of the Veteran's service treatment records, VA treatment records, a January 1992 VA elbow examination, and a June 2005 VA knee examination.  

Since the June 2005 and October 2007 rating decisions, the Veteran testified, competently and credibly, before the undersigned.  The Veteran described the extreme physical toll his Army Ranger activities have exacted on his body, especially those exacerbated by his numerous parachute jumps.  He also described current VA treatment and potential sources of in-service treatment records which could confirm his testimony.

In light of this evidence, the Board finds new and material evidence has been submitted since the previously denial of these claims.  The evidence is new since it was not considered during the previous adjudication of the claim, and it is material to the disposition of the claims. 

Accordingly, new and material evidence has been submitted to reopen the previously denied and unappealed claims.  38 U.S.C.A. § 5108.  




Service Connection - In General

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  

Because the Veteran has testified, competently and credibly, to having the symptoms of tinnitus, the intrinsic nature of tinnitus, and that tinnitus is an organic diseases of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

The Board finds the Veteran, based on the hearing complaints recorded in VA treatment records and his May 2016 testimony, has tinnitus.  Also, the Veteran was an Army Ranger.  In such a position, he was likely exposed to acoustic trauma.  38 U.S.C.A.§ 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the first two prongs of a service-connection claim.  

As noted above, tinnitus claims may be supported by evidence of a continuity of symptomatology or on a presumptive basis.  The Veteran asserts he has experienced tinnitus since, which onset during his time in service.  See, e.g., May 2016 hearing transcript.  He is competent to report post-service symptoms of tinnitus, such as ringing in the ears.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  Here, there is nothing in the record that contradicts the Veteran's testimony, and the Board the Veteran to be highly credible at his hearing.  Accordingly, the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.


ORDER

VA has received new and material evidence with regard to the claims for service connection for tinnitus, bilateral hearing loss, a right knee disorder, and a low back disorder and those claims are reopened.
 
Service connection for tinnitus is granted. 


REMAND

Bilateral Hearing Loss

The Veteran was an Army Ranger.  In such a position, he was abundantly likely to have been exposed to acoustic trauma.  At his hearing, the Veteran provided a detailed list of the weapons he fired during service in preparation for missions.  He noted that hearing protection was rarely used on account of the mission practice, rather than simply being at the firing range.  He testified that he first noticed impairment in his hearing in approximately 1992 (within a year of separation from service).  His claim was denied in June 2005, as it was concluded that the evidence of record did not show hearing loss for VA purposes.  At his hearing, the testimony suggested that the Veteran's hearing had deteriorated, thereby meriting the provision of a VA examination to determine if he has hearing loss and if so whether it is the result of his military service.

Right Knee, Left Elbow, and Low Back

Three potential sources of outstanding records exist for these claims - in-service Ranger battalion records, incomplete VA treatment records, and Madigan Army Hospital records.  

First, it is unclear if the battalion records about which the Veteran testified are part of the service treatment records (STRs) VA has already obtained, so the RO should specifically request these records to ensure the completeness of the STRs.  

Second, VA has treated the Veteran since at least 1996.  The treatment records in VBMS contain some, but not all, of the records during this period.  Therefore, remand is warranted to obtain these records.

Third, in November 2010, the Veteran notified VA that he was treated at Madigan Army Hospital in 1989 and 1991 while in service.  VA did not specifically request these records, and they are not currently contained in the Veteran's claims file, so remand is warranted to seek to obtain these records.

Left Knee

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims 
held that the final sentence of 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  28 Vet. App. 158 (July 2016).  Specifically, examinations should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.   When VA examined the Veteran in 2010 and 2015, it did not conduct all required testing, as such, remand is warranted for a new examination.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the following treatment records:

a) All records from the Veteran's period of service (1988-1991) in the 2nd Ranger Battalion, 75th Ranger Regimen, as described on p. 58 of the May 2016 hearing transcript.

b) All VA treatment records from the Seattle VAMC or Puget Sound Health System from 1996 to present.  The files in VBMS are incomplete, so please obtain all records and upload in a single electronic file.

c) All records from Madigan Army Hospital from the Veteran's period of service (1988-1991).

2. Schedule a VA audiological examination.  It should be determined if the Veteran has hearing loss in either ear for VA purposes, and if so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that any hearing loss either began during or was otherwise caused by the Veteran's military service?  Why or why not? 

In so doing, the examiner is advised the Veteran was an Army Ranger who was exposed to significant acoustic trauma during service.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee, left elbow, or low back disorders.  
The examiner is advised the Veteran testified that he fell through a floor while in service (p.11 of hearing transcript), which is confirmed by the service treatment records which show him falling through a hole in a roof in December 1989 and dislocating his left shoulder.

For any right knee disorder diagnosed, the examiner should provide opine on the following:

a) Is it at least as likely as not (50 percent or greater) that any right knee disorder either began during or was otherwise caused by the Veteran's military service, to include as a result of his numerous parachute jumps performed therein?  Why or why not? 
b) Is it at least as likely as not (50 percent or greater) that the Veteran's right knee tendon graft for his service-connected left shoulder disorder CAUSED his current right knee disorder?  Why or why not? 
c) Is it at least as likely as not (50 percent or greater) that the Veteran's right knee tendon graft for his service-connected left shoulder disorder AGGRAVATED (permanently increased the disability beyond its natural progression) his current right knee disorder?  Why or why not?  If aggravation is found, the examiner should identify a baseline level of right knee disability prior to the aggravation occurring.  


For any left elbow disorder diagnosed, the examiner should opine:

Is it at least as likely as not (50 percent or greater) that any left elbow disorder either began during or was otherwise caused by the Veteran's military service, to include as a result of his numerous parachute jumps therein or his fall through the roof in December 1989?  Why or why not? 

The examiner is advised the Veteran, who has medical training, has diagnosed himself with chronic subluxation of his elbow.  

For any low back disorder diagnosed, the examiner should opine:

Is it at least as likely as not (50 percent or greater) that any low back disorder either began during or was otherwise caused by the Veteran's military service, to include as a result of his numerous parachute jumps therein or his fall through the roof in December 1989?  Why or why not? 

4. Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disorder and its impact on his ordinary activities of daily life and social and occupational functioning. 

Consistent with 38 C.F.R. § 4.59, the examiner must test both the disabled joint and its opposing joint, if possible, for active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the range of motion testing described above is not possible, explain why.  Failure to do so will result in an examination report being found inadequate.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


